Citation Nr: 0720102	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to November 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file is now in the jurisdiction of the Reno, Nevada, RO.  A 
videoconference hearing was held before the undersigned in 
July 2006.  A transcript of the hearing is incorporated in 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Service medical records reveal findings of left shoulder 
injury in service including notations of impingement syndrome 
in July 1985, left deltoid tendonitis in January 1986, and 
subdeltoid bursitis in March 1994.  Evidence of record, 
including a November 2005 private MRI showing subtle tear of 
the supraspinatus tendon and possible tear of the superior 
glenoid labrum and a January 2006 private evaluation report 
showing left shoulder rotator cuff tendonitis and 
degenerative joint disease of the AC joint, also establishes 
current left shoulder disability.  Given that the record 
contains evidence of left shoulder injury in service and 
evidence of current left shoulder disability discovered a 
relatively short time after service, a VA examination to 
determine whether there is a nexus between left shoulder 
injury in service and current left shoulder disability is 
necessary.  

In addition, the veteran has not been provided notice 
regarding disability ratings and effective dates of awards as 
outlined by the Court of Appeals for Veteran's Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following:
1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to shoulder disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for left 
shoulder disability since October 2006 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.  He must assist in 
this matter by identifying the treatment 
providers and also providing any necessary 
releases.

3.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the likely etiology of his 
current left shoulder disability.   The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should provide 
an opinion as to whether the veteran's 
current left shoulder disability is at 
least as likely as not related to the 
veteran's military service/injuries 
therein.  The examiner should explain the 
rationale for the opinion. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




